Citation Nr: 1107584	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-23 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
disability compensation benefits in the amount of $5,723.60, to 
include whether the debt was validly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom





INTRODUCTION

The Veteran had active service from August 1973 to August 1977 
and January 1980 to November 1996. 

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2006 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, that denied the 
Veteran's request for waiver of the collection of an overpayment 
in the amount of $5,723.60 that was made to the Veteran due to a 
change in his marital status. 


FINDINGS OF FACT

1. The Veteran received additional dependency compensation 
benefits for his ex-wife, P., when he was not married to her, 
resulting in the current overpayment of $5,723.60.

2. The overpayment in question was not due to fraud, 
misrepresentation, or bad faith by the Veteran.

3. The Veteran was at fault in the creation of this overpayment.

4. Recovery of the overpayment would not be against equity and 
good conscience


CONCLUSION OF LAW

The debt created was valid and the criteria for waiver of 
recovery of the overpayment in the amount of $5,723.60 are not 
met.  38 U.S.C.A. §§ 5107, 5302, 5313 (West 2002); 38 C.F.R. §§ 
1.956, 1.962, 1.963, 1.965, 3.652, 3.655 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

The notice and duty to assist duties do not apply to waiver 
claims.  See Lueras v. Principi, 18 Vet. App. 435 (2004); see 
also Barger v. Principi, 16 Vet. App. 132 (2002).  

Even though the VCAA does not apply, the RO notified the Veteran 
of the relevant statutes and regulations in its May 2007 
statement of the case. 

Analysis 

It is improper to adjudicate an application for waiver without 
first determining the lawfulness of the debt asserted.  If the 
debtor in any way disputes the existence of the debt, the RO must 
review the accuracy of the debt determination and if the debtor 
is unsatisfied, he may appeal.  See also 38 C.F.R. § 1.911; 
VAOPGCPREC 6-98 (April 24, 1998). 

In August 2005, the Veteran was informed that he had recently 
been sent a form asking about his dependents, to which he had not 
responded, and, therefore, VA planned to reduce his compensation 
payments.  Later that month, the form was received.  In a 
September 2005 letter with accompanying divorce decree, the 
Veteran notified VA that he had been divorced from P. in June 
1999. 

The record shows that the Veteran was married to P. until June 
1999 but continued to receive benefits for P. until August 2005.  
This created an overpayment of benefits.  The Veteran contends 
that he mailed copies of his divorce decree to the VA shortly 
after his divorce; however there is no evidence that the VA 
received any records of the divorce until August 2005. 

The effective date of a reduction of compensation due to divorce 
will be last day of the month in which the divorce occurred.  38 
U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.501(d)(2).  Therefore, the 
Veteran's entitlement to benefits for P. ceased with the divorce, 
regardless of when VA was informed and an overpayment was created 
beginning in July 1999.  Therefore, the debt was validly created. 

Where there is no fraud, misrepresentation, or bad faith on the 
Veteran's part with respect to the creation of the overpayment at 
issue, waiver of recovery of the assessed overpayment is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 2002 & Supp. 
2009).  The Board must determine whether recovery of the 
indebtedness would be against equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (2010).  

Regulations provide that the standard of 'equity and good 
conscience' will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and moderation 
in the exercise of the Government's rights.  38 C.F.R. § 
1.965(a).  The elements of equity and good conscience are as 
follows: (1) fault of debtor, where actions of the debtor 
contribute to creation of the debt; (2) balancing of faults, 
weighing fault of debtor against VA fault; (3) undue hardship, 
whether collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to make 
restitution would result in unfair gain to the debtor; (6) 
changing position to one's detriment, reliance on VA benefits 
results in relinquishment of a valuable right or incurrence of a 
legal obligation.  This list of elements is not intended to be 
all-inclusive.  38 C.F.R. § 1.965(a).

The RO has determined that there is no evidence of fraud, 
misrepresentation, or bad faith on the part of the Veteran in the 
creation of the indebtedness.  The evidence of record supports 
that conclusion.


The creation of the debt is entirely the fault of the Veteran.  
Although the Veteran claims he submitted evidence of his divorce 
at the time, the evidence does not show that he timely notified 
the RO of his divorce from P. in June 1999.  This error may be 
due to some confusion on the part of the Veteran as to when his 
divorce was finalized.  In his August 2005 letter the Veteran 
stated he and his wife were separated in September 1999 but the 
divorce was not finalized until March 2003.  In the accompanying 
VA Form 21-686 he identified February 2004 as the date of the 
divorce.  In his September 2005 letter, with divorce decree 
attached, the Veteran reported that he may have gotten a date or 
two wrong previously.  Regardless of this confusion, it is the 
Veteran's responsibility to inform the VA of any change in the 
status of his dependents and, in view of his conflicting 
statements on the issue of when the divorce occurred, does not 
find the Veteran's claim to have informed the VA of the divorce 
shortly thereafter to be credible.  

The Veteran was reminded of this responsibility in November 1999 
when the VA notified the Veteran that his disability compensation 
award had been amended as he was receiving service retirement 
pay, that additional benefits for his spouse and children were 
included and that he must tell the VA if there was any change in 
the status of his dependents.   

In June 2005, the RO sent the Veteran a letter notifying him that 
he was responsible for reporting any changes in the number of 
dependents and that he had to submit a VA Form 21-686c giving all 
the information as it pertained to his dependents.  The Veteran 
did not notify VA of his divorce from P. until August 2005 when 
he submitted a Status of Dependents Questionnaire.  The Veteran's 
failure to keep VA informed of his marital status was the reason 
for the creation of the overpayment in this case.

The second element pertains to the fault on the part of VA.  VA 
is required to balance the fault of the debtor against any fault 
of VA in the creation of the overpayment.  A review of the record 
fails to indicate any fault that may be attributed to VA in the 
creation of the overpayment of the $5,723.60, as VA had no notice 
of the Veteran's divorce until August 2005.  Accordingly, when 
balancing the fault of the Veteran against any fault of VA, all 
fault found in this case must be attributed to the Veteran.

The third factor is whether recovery of the overpayment would 
cause undue hardship on the Veteran.  In this regard, the Veteran 
submitted a Financial Status Report in August 2006 listing his 
total monthly income as $1,856.21 from his retirement and VA 
compensation.  He listed monthly expenses totaling $1790, with a 
surplus of $66 per month.  

In February 2006 the VA informed the Defense Finance and 
Accounting Service (DFAS) of the retroactive adjustment to his VA 
benefits which should create a gross amount of retroactive 
military retired pay increase adjustment equal to the $5,723.60 
VA overpayment, before taxes. 

Additionally, in his August 2006 notice of disagreement the 
Veteran noted that he could accommodate a monthly payment plan of 
$100.00.  Based on the financial status report, the Veteran's own 
report, and the anticipated retroactive payment by DFAS, the 
collection of the debt would not deprive the Veteran of basic 
necessities or pose an undue hardship on him. 

Recovery of the debt would not defeat the purpose for the benefit 
program.  Disability compensation is designed to compensate the 
Veteran for impairment of working capacity due to service-
connected disability.  The RO has rated the Veteran's various 
service-connected disabilities as 80 percent disabling.  
Withholding a relatively small amount from the Veteran's monthly 
disability compensation payments in order to recover the 
overpayment would not defeat the purpose or nullify the objective 
of the benefit program.  This is especially true since this 
arrangement effectively would allow him to repay the debt in 
installments, and not in one lump sum. 

In addressing the fifth factor, failure to make restitution 
would, in fact, result in an unfair gain to the Veteran.  Despite 
the Veteran's contention that he sent his divorce papers to the 
VA shortly after his divorce in June 1999, the record shows that 
the VA did not receive notice of his divorce from P. until August 
2005 and he was unjustly enriched by receiving benefits to which 
he was not entitled from July 1999 to November 2005.

Last, the evidence does not show, nor does the Veteran contend, 
that he changed position to his detriment in reliance on these 
additional benefits.

Weighing all of the above factors, the preponderance of the 
evidence is against the Veteran's claim; and it would not be 
against equity and good conscience to require the Veteran to 
repay this debt.  Consequently, waiver of recovery of the 
overpayment of $5,723.60 is not warranted.  As the evidence is 
not equally-balanced in this case, the benefit-of-the- doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Waiver of recovery of an overpayment of VA disability 
compensation benefits in the amount of $5,723.60, to include 
whether the debt was validly created, is denied.







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


